IN THE SUPREME COURT OF THE STATE OF NEVADA

  

 

MOHAMED ABDALLA MAHMOUD, No. 84880
Appellant, 3 Eo
THE STATE OF NEVADA,
Respondent. JUL 08 2022
ELIZABETH A. BROWN
CLERIE DE SUPREME COURT
ORDER DISMISSING APPEAL

This is a pro se appeal from a district court order denying a
“motion to withdraw plead of guilt.” Eighth Judicial District Court, Clark
County; Jerry A. Wiese, Judge.

This court’s preliminary review of this appeal reveals a
jurisdictional defect. Specifically, the district court entered the order on
August 5, 2020. Appellant did not file the notice of appeal, however, until
June 13, 2022, well after the expiration of the 30-day appeal period
described by NRAP 4(b). “[A]n untimely notice of appeal fails to vest
jurisdiction in this court.” Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944,
946 (1994). Accordingly, we conclude that we lack jurisdiction to consider

this appeal, and we

ORDER this appeal DISMISSED.

Silver

 
   

Cadish Pickering

SupREME Court
OF
NEVADA

(0) 197A eSB

es 2 ain

 

 
cc: Hon. Jerry A. Wiese, Chief Judge
Mohamed Abdalla Mahmoud
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Supreme Court
OF
NEvaADA

(O) 1947A «eSB 2